Citation Nr: 0530768	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, 
prior to October 31, 2003, for temporomandibular joint 
syndrome.  

2.  Entitlement to an increased evaluation for 
temporomandibular joint syndrome, currently rated as 20 
percent disabling.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from August 1970 to June 
1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

The Board notes that the appellant filed a claim for an 
increased rating for temporomandibular joint syndrome in 
October 2000.  By rating decision, dated in December 2002, a 
10 percent disability evaluation was assigned for 
temporomandibular joint syndrome, from October 11, 2000.  In 
a December 2004 rating decision, the agency of original 
jurisdiction (AOJ) assigned a 20 percent evaluation for 
temporomandibular joint syndrome, from October 31, 2003.  The 
Board notes that since the increase to 10 percent in December 
2002 and to 20 percent in December 2004 did not constitute a 
full grant of the benefits sought, the increased rating 
issues remain in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

In correspondence received in November 2001, the appellant 
asserted he was unable to work due to service-connected 
temporomandibular joint syndrome.  The issue of a total 
rating based on individual unemployability (TDIU) is referred 
to the AOJ.  

In correspondence received in December 2002, the appellant 
withdrew his hearing request.  

The issue of entitlement to an increased evaluation for 
temporomandibular joint syndrome is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a back injury was 
denied in a March 1994 rating decision.  The appellant was 
informed of the decision and of the right to appeal.  The 
appellant did not appeal within one year of the date of 
notification.  

2.  The evidence presented since the June 1998 rating 
decision is relevant and probative of the issue regarding 
service connection for residuals of a back injury.  

3.  A chronic back disability was not manifest in service and 
arthritis was not shown within one year of separation. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
June 1998 rating decision denying service connection for 
residuals of a back injury and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  A lumbar spine disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in September 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the September 
2004 notice, the December2004 supplemental statement of the 
case issued constituted subsequent process.  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 



Criteria & Analysis

I.  New & Material Evidence

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is not applicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2004).

Service connection for residuals of a back injury was denied 
in a March 1994 rating decision.  The decision notes that 
service medical records showed a muscle spasm in the low back 
during service in December 1975 but that no chronic residual 
disability was shown.  The appellant was informed of the 
decision and of the right to appeal.  The appellant did not 
appeal.  In June 1998, the AOJ denied reopening the claim of 
service connection for residuals of a back injury.  The 
decision notes the evidence did not show complaints, 
treatment, or diagnosis of a back disorder or a nexus to 
service.  In essence, at the time of the prior decisions, it 
was noted that there was no post service evidence of 
disability.  Since that determination the appellant has filed 
to reopen the claim of entitlement to service connection for 
residuals of a back injury.  The new evidence, to include the 
February 2003 VA examination report, reflects degenerative 
changes of the lumbar spine and is relevant and probative of 
the issue at hand.  The evidence cures one of the evidentiary 
defects that existed at the time of the prior denial, 
evidence of post-service disability.  Thus, the claim is 
reopened.  

II.  Service Connection

The appellant has appealed the denial of service connection 
for residuals of a back injury.  Service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by service.  If the disability is 
arthritis, service connection may be established if manifest 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A preponderance of the evidence is against the claim for 
service connection for a back disability, to include lumbar 
spine arthritis.  It is clear that the veteran has evidence 
of post-service disability.  The February 2003 VA examination 
disclosed degenerative joint and degenerative disc disease of 
the lumbosacral spine.  

The appellant asserts that his back disability is due to an 
in-service injury.  The service medical records reflect a 
complaint of severe back pain and of a muscle spasm of the 
left lumbar area in December 1975.  The assessments were 
muscle spasm and flu-type syndrome.  At the time of 
separation in March 1976, the examination disclosed that the 
spine and musculoskeletal system were normal.  The Board also 
notes that there is no competent evidence of lumbar pathology 
within 1 year of separation from service.  

The February 2003 VA examiner specifically stated that the 
appellant's lumbosacral disorder was less likely related to 
muscle spasm in service.  The Board finds that the most 
probative evidence consists of the contemporaneous service 
records and the opinion of the 2003 VA examiner.  

To the extent that the appellant asserts that his remote back 
disability is due to service, to include in correspondence 
received in April 2005, he is not a medical professional and 
his opinion is not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).  To the 
extent that he claims continuity of pain symptoms since 
service, his statements are unsupported and contradicted by 
the contemporaneous record.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Consequently, the benefit sought on appeal is 
denied.  


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of a back injury is granted.  

Service connection for a back disability is denied.  





REMAND

In regard to the evaluation of the appellant's 
temporomandibular joint syndrome, the Board notes that the 
June 2004 VA examination report notes limitation in both left 
and lateral excursions of the temporomandibular joint.  The 
January 1999 VA examination report notes muscle spasms 
radiating to the neck, and the examiner noted disc 
displacement of the temporomandibular joint and poor occlusal 
relationship.  A maximum vertical opening of 25 mm was noted 
on VA examination in June 2004, and the examiner noted a 
great deal of pain in the temporomandibular joint with the 
limited opening.  There was bilateral muscle tenderness and 
tenderness over the head of the condyles, and he was having 
trouble chewing secondary to pain in the temporomandibular 
joint.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

The AOJ should schedule the appellant 
for a VA dental examination.  The 
examiner should provide an opinion as to 
the severity of the appellant's 
temporomandibular joint syndrome, 
including the relevant findings.  A 
rationale should accompany any opinion 
provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


